

	

		III

		109th CONGRESS

		1st Session

		S. RES. 199

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 18, 2005

			Mr. Frist (for himself

			 and Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize the production of records by

		  the Permanent Subcommittee on Investigations of the Committee on Homeland

		  Security and Governmental Affairs.

	

	

		Whereas

			 the Permanent Subcommittee on Investigations of the Committee on Homeland

			 Security and Governmental Affairs has been conducting an investigation into the

			 United Nations Oil-for-Food Programme;

		Whereas the Subcommittee has received a

			 number of requests from law enforcement officials, regulatory agencies, and

			 other governmental entities for access to records of the Subcommittee's

			 investigation;

		Whereas, by the privileges of the Senate of

			 the United States and rule XI of the Standing Rules of the Senate, no evidence

			 under the control or in the possession of the Senate can, by administrative or

			 judicial process, be taken from such control or possession but by permission of

			 the Senate; and

		Whereas, when it appears that evidence

			 under the control or in the possession of the Senate is needed for the

			 promotion of justice, the Senate will take such action as will promote the ends

			 of justice consistent with the pivileges of the Senate: Now, therefore, be

			 it

		

	

		That the Chairman and Ranking Minority

			 Member of the Permanent Subcommittee on Investigations of the Committee on

			 Homeland Security and Governmental Affairs, acting jointly, are authorized to

			 provide to law enforcement officials, regulatory agencies, and other entities

			 or individuals duly authorized by Federal, State, or foreign governments,

			 records of the Subcommittee's investigation into the United Nations

			 Oil-for-Food Programme.

		

